
	
		I
		111th CONGRESS
		1st Session
		H. R. 4014
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Ms. Loretta Sanchez of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a program to provide guarantees for debt
		  issued by State catastrophe insurance programs to assist in financial recovery
		  from natural catastrophes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Catastrophe Obligation
			 Guarantee Act of 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Congressional findings.
					Sec. 3. Establishment of debt guarantee program.
					Sec. 4. Eligible State programs.
					Sec. 5. Catastrophic debt guarantees.
					Sec. 6. Effect of guarantee.
					Sec. 7. Maximum limitation on outstanding guarantees under
				program.
					Sec. 8. Payment of losses.
					Sec. 9. Funding for payments of guarantees.
					Sec. 10. Definitions.
				
			2.Congressional
			 findingsThe Congress finds
			 that—
			(1)the United States
			 needs to take action, and support actions taken by States, to be better
			 prepared for and better protected from natural catastrophes;
			(2)the hurricane
			 seasons of 2004, 2005, and 2008 were startling reminders of both the human and
			 economic devastation that natural catastrophes can cause;
			(3)if the deadly 1900
			 Galveston hurricane were to occur again, it could cause over $36,000,000,000 in
			 insured losses;
			(4)if the 1906 San
			 Francisco earthquake and fire were to occur again, it could cause over
			 $400,000,000,000 in insured losses;
			(5)if a Category 5
			 hurricane were to hit Miami, it could cause over $50,000,000,000 in insured
			 loss;
			(6)if the 1938 Long
			 Island Express Hurricane were to occur again, it could cause over
			 $30,000,000,000 in insured losses, and if a hurricane that powerful were to hit
			 Manhattan directly it could cause over $150,000,000,000 in insured losses and
			 cause irreparable harm to our Nation’s economy;
			(7)the inability of
			 private insurers to build adequate capital in a short amount of time and the
			 resulting lack of sufficient insurance capacity threaten to increase the number
			 of uninsured residential properties, which, in turn, will increase the risk of
			 mortgage and other credit defaults and increase the strain on the Nation’s
			 banking system;
			(8)it is appropriate
			 that efforts to improve insurance availability be designed and implemented at
			 the State level, but even active and experienced State catastrophe insurance
			 programs struggle with issues of capital adequacy and financial
			 strength;
			(9)some States have
			 acted to ensure the continued availability or affordability, or both, of
			 residential property insurance for their residents;
			(10)while State
			 catastrophe insurance programs may be well designed and adequate to cover
			 insured losses from most natural disasters, a small but significant number of
			 catastrophic events are likely to exceed the combined financial capacity of
			 such State programs and the local insurance markets;
			(11)the Government Accountability Office has
			 found that, of the approximately $90 billion in Federal emergency
			 appropriations in the wake of the 2005 hurricanes, approximately $26 billion
			 was used by the Federal Emergency Management Agency, the Small Business
			 Administration, and the Department of Housing and Urban Development to make
			 payments to homeowners or renters who lacked adequate insurance; and
			(12)the recent and
			 historic turmoil in the financial markets calls into question the ability of
			 even the most creditworthy State catastrophe insurance programs to secure
			 adequate financing following a catastrophic event.
			3.Establishment of
			 debt guarantee programThe
			 Secretary of the Treasury shall carry out a program under this Act to
			 guarantee, and to enter into commitments to guarantee, holders of debt
			 obligations issued by eligible State programs against loss of principal or
			 interest on such obligations, or both.
		4.Eligible State
			 programs
			(a)RequirementsA
			 State program shall be considered an eligible State program for
			 purposes of this Act only if the State program, or other State entity
			 authorized to make such determinations, certifies to the Secretary, in
			 accordance with the procedures established pursuant to subsection (b), that the
			 State program complies with the following requirements:
				(1)Program
			 designThe State program shall be established and authorized by
			 State law—
					(A)as an insurance
			 program that—
						(i)offers residential
			 property insurance coverage for insured losses to property, contents, and
			 additional living expenses; and
						(ii)is
			 not a State program that requires insurers to pool resources to provide
			 property insurance coverage for covered perils; or
						(B)as a reinsurance
			 program that—
						(i)is
			 designed to improve private insurance markets; and
						(ii)offers
			 residential property insurance coverage for insured losses to property,
			 contents, and additional living expenses because of a finding by the State
			 insurance commissioner or other State entity authorized to make such a
			 determination that such State program is necessary in order to provide for the
			 continued availability of such insurance coverage for all residents of the
			 State.
						(2)Program
			 operationThe State program
			 shall meet the following requirements:
					(A)Governing
			 bodyA majority of the members of the governing body of the State
			 program shall be public officials or appointed by public officials.
					(B)Financial
			 interestThe State shall have a financial interest in the State
			 program.
					(C)Program
			 fundsIf the State has at any time appropriated amounts from the
			 State program’s funds for any purpose other than payments for losses insured
			 under the State program, or payments made in connection with any of the State
			 program’s authorized activities, the State shall have returned such amounts to
			 the State fund, together with interest on such amounts.
					(3)Tax
			 statusThe State program shall have received from the Secretary
			 (or the Secretary’s designee) a written determination, within the meaning of
			 section 6110(b) of the Internal Revenue Code of 1986, that the State
			 program—
					(A)constitutes an
			 integral part of the State that has created it; or
					(B)is otherwise
			 exempt from Federal income taxation.
					(4)Covered
			 perils
					(A)In
			 generalThe State program shall insure or reinsure losses that
			 are proximately caused by any of the following perils:
						(i)Earthquakes.
						(ii)Perils ensuing
			 from earthquakes, including fire and tsunamis.
						(iii)Tropical
			 cyclones having maximum sustained winds of at least 74 miles per hour,
			 including hurricanes and typhoons.
						(iv)Tornadoes.
						(v)Volcanic
			 eruptions.
						(vi)Catastrophic
			 winter storms.
						(vii)Hail.
						(viii)Any other
			 natural catastrophe (not including any flood) insured or reinsured under the
			 State program.
						(B)Authority of
			 secretary to defineThe Secretary shall, by regulation, define
			 the natural catastrophe perils under this subsection.
					(5)Prevention and
			 mitigationThe State program
			 shall include provisions designed to encourage and support programs to mitigate
			 losses from natural catastrophes for which the State insurance or reinsurance
			 program was established to provide insurance coverage.
				(6)Actuarial
			 premium ratesThe State program shall be subject to a requirement
			 under State law that, for any insurance coverage made available under the State
			 insurance program or for any reinsurance coverage for such insurance coverage
			 made available under the State reinsurance program, the premium rates charged
			 shall be actuarially sound or actuarially indicated.
				(b)Certification
			 and recertificationThe Secretary shall establish procedures for
			 initial certification and annual recertification of State programs as eligible
			 State programs.
			5.Catastrophic debt
			 guarantees
			(a)Eligibility for
			 guaranteeA guarantee under
			 the program under this Act of the debt of an eligible State program may be
			 issued only if the Secretary has issued a commitment to guarantee such debt to
			 such eligible State program. The commitment to guarantee shall have a duration
			 of three years and may be extended by the Secretary for a period of one year on
			 each annual anniversary of the issuance of the commitment to guarantee. The
			 commitment to guarantee and each extension of such commitment may be issued by
			 the Secretary only if the Secretary determines, based on information provided
			 by the eligible State program that the Secretary shall require, that there is
			 reasonable assurance that the eligible State program can meet its repayment
			 obligation under the debt.
			(b)Required amount
			 of insured lossesThe
			 Secretary may not issue a guarantee under the program under this Act for any
			 debt obligations of an eligible State program unless the eligible State program
			 demonstrates to the satisfaction of the Secretary that insured losses to the
			 eligible State program that arise from the event or events of covered perils
			 and that are covered by the commitment to guarantee are likely to exceed the
			 cash resources of the eligible State program available on the date of the
			 occurrence of the event.
			(c)Limitation on
			 amount of guarantees
				(1)In
			 generalExcept as provided in
			 paragraph (2), the aggregate principal amount of debt of an eligible State
			 program guaranteed following an event or events referred to in subsection (a)
			 may not exceed the amount by which the insured losses expected to be sustained
			 by the State program as a result of such event or events exceed 80 percent of
			 the qualifying assets of the eligible State program as stated in the most
			 recent quarterly financial statement filed with its domiciliary regulator
			 before the occurrence of event or events.
				(2)State programs
			 not filing quarterly statementsIn the case of any eligible State
			 program that is not required to file quarterly financial statements with its
			 domiciliary regulator, the aggregate principal amount of debt guaranteed may
			 not exceed the amount by which insured losses sustained by the State program as
			 a result of such event or events exceed 80 percent of the unrestricted net
			 assets as stated in the annual financial statement for the program’s fiscal
			 year ending immediately prior to the event or events.
				(d)Use of
			 fundsAmounts of debt of an eligible State program that are
			 guaranteed under this section shall be used only to pay the insured losses and
			 loss adjustment expenses incurred by the eligible State program. Such amounts
			 shall not be used for any other purpose.
			6.Effect of
			 guarantee
			(a)In
			 generalThe issuance of any
			 guarantee under the program under this Act by the Secretary shall be conclusive
			 evidence that—
				(1)the guarantee has
			 been properly obtained;
				(2)the underlying
			 debt qualified for such guarantee; and
				(3)the guarantee is
			 valid, legal, and enforceable.
				(b)Full faith and
			 creditThe full faith and credit of the United States is pledged
			 to the payment of all guarantees issued under the program under this Act with
			 respect to principal and interest of the debt guaranteed.
			7.Maximum
			 limitation on outstanding guarantees under programThe
			 aggregate principal amount of debt obligations for which guarantees under the
			 program under this Act are outstanding may not at any time exceed—
			(1)with respect to
			 eligible State programs that cover earthquake perils, $5,000,000,000;
			 and
			(2)with respect to
			 eligible State programs that cover all other perils, $20,000,000,000.
			8.Payment of
			 losses
			(a)In
			 generalIf any portion of the
			 principal of or interest on any debt obligation guaranteed under this Act
			 becomes due for payment but is unpaid by the eligible State program issuing
			 such obligation as a result of such program having provided insufficient funds
			 to the duly appointed paying agent or trustee (in this section referred to as
			 the fiscal agent) for the eligible State program, the Secretary
			 shall pay to the fiscal agent an amount equal to such portion.
			(b)TimingThe
			 Secretary shall make such payments on the later of—
				(1)the date such
			 principal or interest becomes due for payment; or
				(2)the first business day after the day on
			 which the Secretary receives notice, in such form and manner as the Secretary
			 may require, of failure by the eligible State program to provide sufficient
			 funds to the fiscal agent to make such payments.
				(c)SubrogationUpon
			 making such payment, the Secretary shall be subrogated to all the rights of the
			 ultimate recipient of the payment. The Secretary shall be entitled to recover
			 from the eligible State program the amount of any payments made pursuant to any
			 guarantee entered into under this Act.
			(d)Role of the
			 attorney generalThe Attorney General will take such action as
			 may be appropriate to enforce any right accruing to the United States as a
			 result of the issuance of any guarantee under this Act.
			(e)ForbearanceNothing
			 in this section may be construed to preclude any forbearance for the benefit of
			 the eligible State program that is agreed to by the parties to any debt
			 obligation guaranteed under this Act and is approved by the Secretary, subject
			 to the availability of budget authority for any resulting costs (as such term
			 is defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a)).
			(f)Authority of
			 SecretaryNotwithstanding any other provision of law relating to
			 the acquisition, handling, or disposal of property by the United States, the
			 Secretary may, in the discretion of the Secretary, complete, recondition,
			 reconstruct, renovate, repair, maintain, operate, or sell any property acquired
			 by the Secretary pursuant to the provisions of this Act.
			9.Funding for
			 payments of guarantees
			(a)AppropriationsThere are hereby appropriated, out of funds
			 in the Treasury not otherwise appropriated, such sums as may be necessary to
			 satisfy debt guarantee commitments extended to eligible State programs under
			 this Act and for the payment of administrative expenses for conduct of the
			 guarantee program authorized by this Act.
			(b)Budgetary
			 impactFor purposes of section 502(5) of the Federal Credit
			 Reform Act of 1990 (2 U.S.C. 661a(5)), the cost of guarantees issued under this
			 Act shall be calculated by adjusting the discount rate in section 502(5)(E) of
			 such Act for government risk.
			10.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Commitment to
			 guaranteeThe term
			 commitment to guarantee means a commitment to make debt guarantees
			 to an eligible State program, pursuant to subsection 5(a).
			(2)Covered
			 perilsThe term covered peril means a natural
			 catastrophe peril specified in section 4(a)(4).
			(3)Insured
			 lossThe term insured
			 loss means any loss resulting from a covered peril that is determined by
			 an eligible State program as being covered by insurance or reinsurance made
			 available under that eligible State program.
			(4)Qualifying
			 assetsThe term
			 qualifying assets means, with respect to an eligible State
			 program, the policyholder surplus of the State program as stated in the most
			 recent quarterly financial statement filed by the program with the domiciliary
			 regulator of the program for the last quarter ending before the event or
			 events.
			(5)Residential
			 property insuranceThe term residential property
			 insurance means, with respect to an eligible State program, the
			 following types of insurance coverage:
				(A)Individually
			 owned residential structures
					(i)In
			 general(I)Insurance coverage for individually owned
			 residential structures of not more than 4 dwelling units, individually owned
			 condominium units, or individually owned mobile homes, and the contents of any
			 such units or homes, that are—
							(aa)located in the
			 State; and
							(bb)used
			 exclusively for residential purposes; or
							(II)a tenant’s policy written to include
			 personal contents of a residential unit located in the State.
						(ii)ExclusionsSuch term shall not include—
						(I)insurance for real
			 property or its contents used for any commercial, industrial, or business
			 purpose, except a structure of not more than 4 dwelling units rented for
			 individual residential purposes; and
						(II)a policy that
			 does not include any of the perils insured against in a standard fire policy or
			 any of the perils enumerated in section 4(a)(4).
						(B)Commercial
			 residential propertiesInsurance coverage for commercial
			 residential properties, including properties owned by a condominium association
			 or its members, properties owned by a cooperative association, and apartment
			 buildings.
				(6)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			
